—Judgment, Supreme Court, Bronx County (Donald Zimmerman, J., at Huntley hearing; Jack Rosenberg, J., at plea and sentence), rendered December 21, 1981, convicting defendant, upon his guilty plea, of manslaughter in the first degree, and sentencing him to a term of 6 to 21 years, unanimously affirmed.
Since the first officer at the scene testified that he gave Miranda warnings from a standardized card, this was suffi*500cient proof upon which to draw the inference that the warnings were correctly given, even though the card was neither placed in evidence nor read into the record and the officer was unable to correctly recite the warnings from memory (People v Chaplin, 159 AD2d 209, 210, lv denied 75 NY2d 964). Even if we were to find defendant’s statement to the first officer at the scene inadmissible, we would find defendant’s statement to the investigating officer over an hour later, which followed undisputedly correct warnings, to be admissible because of the definite, pronounced break in the interrogation (People v Vientos, 164 AD2d 122, 127, affd 79 NY2d 771).
Furthermore, defendant clearly understood the meaning of the warnings and thus was not mentally incompetent to waive his rights (People v Williams, 62 NY2d 285, 290).
Finally, given the heinous nature of the crime, the bargained-for sentence was not excessive. Concur — Sullivan, J. P., Asch, Rubin, Nardelli and Williams, JJ.